          Case 2:19-cv-01585-KJD-BNW Document 40
                                              38 Filed 08/04/20
                                                       07/31/20 Page 1 of 3
                                                                          4



 1 ERIC W. SWANIS, ESQ.
     Nevada Bar No. 6840
 2 GREENBERG TRAURIG, LLP

 3 10845 Griffith Peak Drive, Suite 600
   Las Vegas, Nevada 89135
 4 Telephone: (702) 792-3773
   Facsimile: (702) 792-9002
 5 Email: swanise@gtlaw.com

 6 CHRISTOPHER J. NEUMANN, ESQ.*
     *Admitted Pro Hac Vice
 7 GREENBERG TRAURIG, LLP

 8 1144 15 Street, Suite 3300
          th

   Denver, Colorado 80202
 9 Telephone: (303) 572-6500
   Email: neumannc@gtlaw.com
10
     Counsel for Defendants
11

12                        IN THE UNITED STATES DISTRICT COURT

13                              FOR THE DISTRICT OF NEVADA

14   SUZANNE SEKULER,
                                                          CASE NO. 2:19-cv-01585-KJD-EJY
15                               Plaintiff,
16                                                        STIPULATION TO EXTEND
            v.                                            DISCOVERY AND PRE-TRIAL
17                                                        DEADLINES
     C. R. BARD, INC.; BARD PERIPHERAL
18   VASCULAR, INCORPORATED,
                                                          (SECOND REQUEST)
19
                                  Defendants.
20
21

22         Comes now, Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Bard” or

23 “Defendants”) and Plaintiff Suzanne Sekuler (“Plaintiff”), by and through their undersigned

24 counsel of record, pursuant to LR IA 6-2, and hereby stipulate that the discovery deadlines are

25 extended by sixty (60) days.

26         This Stipulation is entered into as a result of the current national emergency caused by the

27 spread of COVID-19. The process of collecting and reviewing medical records in this case is

28 taking longer than originally anticipated because of hospital delays resulting from their efforts


                                                    1
           Case 2:19-cv-01585-KJD-BNW Document 40
                                               38 Filed 08/04/20
                                                        07/31/20 Page 2 of 3
                                                                           4



 1 to focus on the pandemic. Additionally, the Parties have been engaged in settlement discussions

 2 and have exchanged materials relating to the same.

 3         Pursuant to Federal Rules of Civil Procedure 6(b) and 26, and the Court’s inherent
 4 authority and discretion to manage its own docket, this Court has the authority to grant the

 5 requested extension. Fed. R. Civ. P. 6(b) (“When an act may or must be done within a specified

 6 time the court may, for good cause, extend the time....”); Fed. R. Civ. P. 26(a) (“A party or any

 7 person from whom discovery is sought may move for a protective order in the court where the

 8 action is pending . . . The court may, for good cause, issue an order to protect a party or person

 9 from annoyance, embarrassment, oppression, or undue burden or expense.”). Furthermore,

10 Federal Rules of Civil Procedure 26(c) and 26(d) vest the Court with authority to limit the scope

11 of discovery or control its sequence. Crawford-El v. Britton, 523 U.S. 574, 598 (1998) (“Rule

12 26 vests the trial judge with broad discretion to tailor discovery narrowly and to dictate the

13 sequence of discovery.”).

14         This Court therefore has broad discretion to extend deadlines or stay proceedings as
15 incidental to its power to control its own docket – particularly where, as here, such action would

16 promote judicial economy and efficiency. Bacon v. Reyes, 2013 U.S. Dist. LEXIS 143300, at *4

17 (D. Nev. Oct. 3, 2013) (citing, Munoz-Santana v. U.S. I.N.S., 742 F.2d 561, 562 (9th Cir. 1984))

18 (“Whether to grant a stay is within the discretion of the court”); Lockyer v. Mirant Corp., 398

19 F.3d 1098, 1109 (9th Cir. 2005) (“A district court has discretionary power to stay proceedings

20 in its own court.”); Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay
21 proceedings is incidental to the power inherent in every court to control the disposition of the

22 causes on its docket with economy of time and effort for itself, for counsel, and for litigants.”).

23         For the foregoing reasons, the parties stipulate and request that this Court modify the
24 Stipulated Discovery Plan and Scheduling Order, Dkt. 36, as follows:

25 / / /

26 / / /

27 / / /

28 / / /


                                                    2
         Case 2:19-cv-01585-KJD-BNW Document 40
                                             38 Filed 08/04/20
                                                      07/31/20 Page 3 of 3
                                                                         4



 1     PROPOSED DATE         DEADLINE
 2                           Case-specific fact discovery closes.
       December 8, 2020
 3                           The Plaintiff shall produce case-specific expert reports.
       December 22, 2020
 4                           The Defendants shall produce case-specific expert reports.
       January 26, 2021
 5                           The Plaintiff shall produce any case-specific rebuttal expert reports.
       February 17, 2021
 6                           The Defendants shall produce any rebuttal expert reports.
       March 11, 2021
 7                           Deadline to depose the Plaintiff’s case-specific experts.
       March 25, 2021
 8                           Deadline to depose the Defendants’ case-specific experts.
       April 30, 2021
 9
                             Deadline to file Daubert motions and other dispositive motions.
       June 11, 2021
10
          IT IS SO STIPULATED.
11
          Dated this 31st day of July 2020                  Dated this 31st day of July 2020
12
          WETHERALL GROUP, LTD.                             GREENBERG TRAURIG, LLP
13
     By: /s/ Peter C. Wetherall                        By: /s/ Eric W. Swanis
14       PETER C. WETHERALL, ESQ.                          ERIC W. SWANIS, ESQ.
15       Nevada Bar No. 4414                               Nevada Bar No. 6840
         pwetherall@wetherallgroup.com                     swanise@gtlaw.com
16       9345 W. Sunset Road, Suite 100                    10845 Griffith Peak Drive, Ste. 600
         Las Vegas, Nevada 89148                           Las Vegas, Nevada 89135
17
         Telephone: (702) 838-8500
18       Facsimile: (702) 837-5081                          GREENBERG TRAURIG, LLP
                                                            CHRISTOPHER J. NEUMANN, ESQ.*
19        Counsel for Plaintiffs                            neumannc@gtlaw.com
20                                                          1144 15th Street, Suite 3300
                                                            Denver, Colorado 80202
21                                                          Telephone: (303) 572-6500
                                                            *Admitted Pro Hac Vice
22

23                                                          Counsel for Defendants

24                                                  IT IS SO ORDERED.
25

26                                                 BRENDA WEKSLER
                                                   United States Magistrate Judge
27

28                                                 Dated this ____
                                                              3rd day of __________2020.
                                                                          August



                                                   3
